DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 01/20/2022 after the non-final rejection of 11/22/2021. In this response claims 1, 9, 15 are currently amended, while claims 5, 12 have been cancelled and no new claims have been added. Thus, claims 1-4, 6-11 and 13-19 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated in previous office actions and have accordingly rewritten the independent claims. The Applicant’s arguments are therefore persuasive in conjunction with these amendments submitted in this latest response and an updated search. Instant claims 1-4, 6-11 and 13-19 are therefore in condition for allowance. 

                        Allowable Subject Matter

3.	Claims 1-4, 6-11 and 13-19 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest 

Most pertinent prior art:

Meyers (U.S. Patent # 9691378 B1) in col 1, lines 54-67, teaches a voice activated device, while col 3, lines 54-67, explicitly teach a microphone as the input device for this voice activated device. Col 6, lines 15-40, teach that the said voice activated device has a backend system that recognizes the voice input commands. Col 1, lines 54-67, teach use of a washing machine. Col 11, lines 1-16, teach that said voice activated electronic device may also include one or more microphones and/or transducers. Microphones may be any suitable component capable of detecting audio signals. Microphones may include one or more sensors for generating electrical signals and circuitry capable of processing the generated electrical signals. Microphones may include multiple microphones capable of detecting various frequency levels. Said voice activated electronic device may include multiple microphones placed at various positions about voice activated electronic device to monitor/capture any audio outputted in the environment where voice activated electronic device is located. The various microphones may include some microphones optimized for distant sounds, while some microphones may be optimized for sounds occurring within a close range Col 5, lines 18-21, teach that a non-verbal sound trigger such as the sound of a door opening of a washing machine may be used by the user to activate the voice activated device. 

Xu (U.S. Patent Application Publication # 2021/0189625 A1) in paragraphs 111-120, teaches the use of a control request and state of a washing machine from open to closed to control the operation of said machine.

Kim (U.S. Patent Application Publication # 2020/0213700 A1) in para 80, teaches the control of a washing machine by user speech. 

Barnes (U.S. Patent # 10268814 B1) in col 8, lines 45-50, teaches that the storage device is initialized when it is powered off.

Park (U.S. Patent Application Publication # 2016/0147207 A1) in paragraphs 61-62 an figures 1-8, teaches that the home appliance controller 402 of the washing machine 700 searches for a control operation associated with opening and then closing of the door from a control history of the washing machine. The control of the washing machine by the user using his smartphone using a control command and based on the history of the door of the washing machine.



Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely an apparatus comprising at least one microphone configured to receive a voice from a user; a voice recognizer configured to identify an operation command based on the voice received by the at least one microphone; a washing unit configured to wash laundry; a sensor configured to sense a state of a door coupled to the washing unit; a power supply that provides power to components of the apparatus and a processor configured to control the power supply so that the power of the apparatus is turned on when the state of the door changes from the closed state to the open state while the power of the apparatus is turned off, and control operation of the washing unit according to the operation command, when the door is changed from an open state to a close state after power of the appliance is turned on.

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.



CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Song (U.S. Patent Application Publication # 2016/0289882 A1), Ha (U.S. Patent Application Publication # 2014/0303783 A1), James (U.S. Patent Application Publication # 2016/0258104 A1), Vander Molen (U.S. Patent # 4520576 A), Ehsani (U.S. Patent # 9230560 B2), Jeong (U.S. Patent Application Publication # 2008/0105001 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)